 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDengineering division, and leadmen in the respective depart-ments and locations listed above, exclusive of all other em-ployees; employees of the engineering division permanentlyassigned to other divisions of the mill, research divisionemployees, dispatcher, assistant dispatchers, telephone op-erators, office clerical and plant clerical employees, technicalemployees, professional employees, foremen, guards, andsupervisors as defined in the Act.WE WILL NOT interfere with the efforts of the joint represent-ative to negotiate for or represent as exclusive bargaining agentthe employees in the bargaining unit described above.S. D. WARREN COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice,Boston Five Cents Savings Bank Building, 24 School Street,Boston,Massachusetts, Telephone No. 523-8100, if they have anyquestion concerning this notice or compliance with its provisions.Tower Iron Works,Inc.andShopmen's Local Union No. 523 ofthe International Association of Bridge,Structural & Orna-mental Iron Workers, AFL-CIOandIndependent Metal Fabri-cators Union,Party to the Contract.Case No. 1-CA-4485-2.December 16, 1964DECISION AND ORDEROn July 29, 1964, Trial Examiner Sidney Sherman issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision. There-after, Respondent and the Party to the Contract each filed exceptionsto the Trial Examiner's Decision, and Respondent filed a supportingbrief.The General Counsel filed a brief in support of the TrialExaminer's Decision.15'0NLRB No. 24. TOWER IRON WORKS. INC.299Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnectionwith this case to a three-member panel [ChairmanMcCulloch and Members Leedom and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions, the briefs, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order,the Order recom-mended by the Trial Examiner, and ordersthatRespondent, TowerIronWorks,Inc., its officers,agents, successors,and assigns, shalltake the action set forth in the Trial Examiner'sRecommendedOrder.TRIAL EXAMINER'S DECISIONThe original charge herein was served upon Respondent on February 18, 1964,the complaint issued on March 31, and the case was heard before Trial ExaminerSidney Sherman on June 3. The issue litigated was whether, by recognizing andcontracting with the Independent, Respondent violated Section 8(a)(2) and (1) ofthe Act.After the hearing briefs were filed by Respondent and the General Counsel.General Counsel filed a motion to strike certain portions of Respondent's brief, whichallegedly were not supported by the record.Respondent opposed this motion and,in turn, filed a motion to strike parts of the General Counsel's brief. Both motionsare hereby denied.Upon the entire record,1 and from my observation of the witnesses, I adopt thefollowing findings of fact:1.RESPONDENT'S BUSINESSTower Iron Works, Inc., herein called Respondent, is a Massachusetts corporation,with its principal office and plant at Seekonk, Massachusetts, where it is engaged inthe manufacture and sale of iron and steel products.Respondent annually ships toout-of-State points goods valued in excess of $50,000.Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONSShopmen'sLocal Union No. 523 of theInternational Association of Bridge,Struc-tural & Ornamental Iron Workers,AFL-CIO,herein called Iron Workers, and Inde-pendent Metal Fabricators Union,herein called the Independent,are labor organiza-tions within the meaningof the Act.HI. THE UNFAIR LABOR PRACTICESThe complaint alleges that since February 17, 1964,2 Respondent has renderedunlawful assistance to the Independent, in violation of Section 8(a)(2) and (1) ofthe Act, by recognizing it as the exclusive representative of Respondent's employees,at a time when a question concerning the representation of such employees existed,and by executing with the Independent, on or about March 2, a collective-bargainingi After the hearing, General Counsel filed a motion to correct the recordAs there wasno opposition thereto, this motion is hereby granted, and It is ordered incorporated inthe recordas TrialExaminer's Exhibit No. 1.2 AU events herein occurred in the fall of 1963 andearly in 1964,unless otherwiseindicated. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement covering Respondent's' employees, notwithstanding the pendency of suchrepresentation question.The answer denies any violation.A. Sequence of eventsThere is no substantial dispute as to the facts.For over 10 years Respondent has been a member of Building Metal Fabricators-Rhode Island District, hereinafter called the Association.The other members wereProvidence Steel and Iron Company, Rumford Steel Products, Inc., and John E. CoxCompany, Inc., and, since at least 1953, all four companies have bargained throughthe Association with Iron Workers as the representative of their employees, executinga series of contracts during that period.The last such contract ran from September'l,1960, to August 31, 1963.Negotiations between Iron Workers and the Associationfor a new contract began in August 1963, and continued thereafter.Meanwhile, onSeptember 3, Iron Workers called a strike of the employees of the members of theAssociation, including Respondent, which strike continued to December 16. Someof the strikers were permanently replaced during the strike and others returned beforethe termination of the strike.The remaining unreplaced strikers were rehired on orafter December 16.On January 21 Iron Workers transmitted to the Association and each memberthereof, including Respondent, a' copy of a draft of a contract, together with a letterasserting that such draft represented the agreement reached by the parties in negotia-tions, and requesting that the Association and its members sign the draft.On Janu-ary 22 the Association referred Iron Workers to the Association's attorney, Chandler,towhom on January 24 Iron Workers addressed a request in writing for executionof the draft agreement.There is no evidence as to what reply, if any, was made byChandler.On February 4 the Association was dissolved by its members, withoutany notice to Iron Workers.On February 11 Iron Workers wrote Respondent andthe Association, again soliciting execution of the draft agreement.On February 17 representatives of Iron Workers met with Chandler, and whenthey again urged execution of the draft agreement, Chandler refused, citing,inter alia,doubt as to, Iron Workers' majority status in the associationwide unit, but omittingany mention of the dissolution of the Association.On February 19 Respondentreceived a wire from the Independent requesting recognition as the representative ofRespondent's employees.On February 21, after ascertaining by means of a cardcheck that the Independent in fact represented a majority of its employees, Respond-ent recognized the Independent, .and on March 2 executed a contract with it coveringRespondent's employees.3-B.DiscussionThe General Counsel contends that at the time Respondent recognized the Inde-pendent and signed a contract with it there was pending a question concerning therepresentation of Respondent's employees, raised by Iron Workers continuing claimto represent such employees in the associationwide unit, and that, under the Board'sMidwest Pipingrule,4 it was unlawful for Respondent to recognize and deal with theIndependent in the face of such claim.Respondent contends, initially, that no demand for bargaining was made by IronWorkers uponitbut only upon the Association.However, it is clear that Iron Work-8On March 10, 1964, a Board Trial Examiner issued a decision in a case arising froma charge by Iron Workers that the Association and its members had during the term ofthe 4960-63 contract violated Section 8(a) (5) of the Act, by refusing to furnish certaindata to Iron Workers (Case No. 1-CA-4246). The Trial Examiner found such violation,and ordered the Association and respondent to furnish the data in issue, upon request, toIron Workers, as the statutory representative of the employees in the associationwide unit.That case is now pending before the Board on exceptions by the respondents thereinThe General Counsel does not here contend that the Trial Examiner's findings in thatcase are binding here with regard to issues common to both cases=namely, the appro-priatenessof the associationwide unit and the majority status of Iron Workers therein.Nor is it apparent how such findings could be binding here, absent final action thereonby the . Board.Moreover, while such findings ostensibly speak as of the date of theDecision,which issued on March 10; 1964, the'Trial Examiner was necessarily relyingon the evidence presented to him, which related only to the situation prior to Septem-ber 1963, and his findings as to the appropriateness of 'the assoclationwide unit and IronWorkers' majoritystatus musttherefore be deemed to apply only to that period.*Midwest Piping & Supply Co., Inc.,63 NLRB 1060.Novak Logging Company,119 NLRB1573,at footnote'4.That ruleis applicable, whether or not a representation petition Ispending before the Board., TOWER IRON WORKS, INC.301ers on January 21, and February 11, transmitted to Respondent, as a member of theAssociation, a draft of its proposed contract covering the associationwide unit, witha request that it be signed by Respondent, among others.While it is true that thisrequest was predicated upon an associationwide unit, Respondent was thereby putupon notice that Iron Workers still regarded Respondent as part of that unit, andwished to bargain with it on that basis, albeit through its representative, theAssociation.Respondent's main defense appears to be that theMidwest Pipingrule is notapplicable here, because Iron Workers' claim was predicated on the associationwideunit, and by the time Respondent recognized the Independent such unit had ceasedto be appropriate, the Association having been dissolved.5This contention bringsinto focus the central issue of this case-namely, whether the associationwide unitwas rendered inappropriate by the dissolution of the Association without any noticeto, or consentby, theincumbent union,and while such union was still seeking tonegotiate a new agreement.It appears to be well settled that, subject to limitations to be discussed below, anemployer is free to withdraw from multiemployer bargaining by manifesting anunequivocal intent to abandon such bargaining procedure in favor of individualbargaining, and that once such withdrawal is properly effected, the employees ofsuch employer will no longer be deemed to be part of the multiemployer unit butwill be found by the Board to constitute a separate, appropriate unit.Accordingly,ifRespondent (together with the other Association members) properly withdrew fromthe Association on February 4, it would follow that its employees after that dateconstituted a separate, appropriate unit and that, by its efforts on February 11 and 17to complete the negotiations for an associationwide contract, Iron Workers was ineffect seeking to continue to represent Respondent's employees in an inappropriate(associationwide) unit.Under such circumstances, theMidwest Pipingrule would,as Respondent contends, be inapplicable, and Respondent would be free to recognizethe Independent, notwithstanding Iron Workers' claim.However, under Board policy abandonment of multiemployer bargaining is ineffec-tive to remove an employer's employees from a multiemployer unit,unless it occurs atan appropriate time, and such withdrawal does not occur at an appropriate time if, ashere, it takes place during the pendency of negotiations for a new contract, andwithout the consent of the incumbent unionsThe Board's latest statement on this point appears in theC & M Constructioncase,supra,where the Board said:On the facts as set forth above, we ... find that the Respondent's withdrawalwas not at a normal appropriate timecoming after the commencement of nego-tiations for a new[multi-employerl agreement.?It follows that Respondent was not free to withdraw from multiemployer bargain-ing on February 4, as Iron Workers was then still seeking to complete the negotiationsfor a new contract and did not consent to such withdrawal .8s Respondent here relies onWilliam Penn Broadcasting Company,93 NLRB 1104, hold-ing that a representation claim in an Inappropriate unit does not render unlawful therecognition of another union In an appropriate unit.9Walker Electric Company,142 NLRB 1214;Daelyte Service Company,126 NLRB 63;Cosmopolitan Studios, Inc.,127 NLRB 788,789;McAnary&Welter, Inc.,115 NLRB1029;Donaldson Sales, Inc.,141 NLRB 1303. SeeC&M ConstructionCo., 147 NLRB843;Retail Association,Inc.,120 NLRB388, 395.7While in the C & M case the Board ultimately concluded that the respondent's withdrawal from multiemployer bargaining was effective, this was only because the unionInvolved was found to have acquiesced In such withdrawal,a factor not here present.8While, as already related,Respondent,on February 17, expressed doubt as to IronWorkers' majority status In the Association unit, there Is no evidence or contention thatsuch doubt prompted the dissolution of the Association.Moreover,while Iron Workers'majority status amongRespondent'semployees was extensively litigated,the only evidencein the record as to Iron Workers' majority status In February 1964 in theassociation-wideunit consists of certain rulings by the General Counsel explaining the administrativedismissal of refusal-to-bargain charges filed by Iron Workers against the Association,apparently in March 1964(Case No. 1-CA-4485-1-5).In any event,even if it be assumedthat Iron Workers ceased to be the statutory representative of the joint unit beforeFebruary 4, and that Respondent was privileged for that reason to withdraw on that datefrom joint bargaining,itwould still be necessary to determine the question next consid-ered in the text-namely, whether Respondent manifested Its intent to withdraw In anappropriate fashion. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover, even if Respondent were deemed free to withdraw from joint bargainingon February 4, it would still be necessary to determine whether it took the stepsnecessary to effect such withdrawal. It is well settled that an employer may withdrawfrom joint bargaining only by unequivocally manifesting his intent to be bound inthe future by individual, rather than joint, action,9 and that an equivocal withdrawalwill not suffice.1°While the dissolution of the Association, considered alone, mightbe deemed to be an unequivocal manifestation of the intent of the employer-membersto abandon joint bargaining and pursue individual negotiations in the future, subse-quent events cast doubt on this interpretation. If on February 4 such employers infact intended no longer to deal with Iron Workers (or any other union) for the jointunit, it is not clear why such intention was not disclosed to Iron Workers at the timeof the dissolution of the Association, nor why, when Iron Workers 2 weeks laterpressed Chandler, as spokesman for the Association, for the reason for the Associa-tion's rejection of the proposed contract, he avoided any mention of the dissolutionaction.Indeed, the reasons he cited to Iron Workers for rejecting its contract-that the Association (1) had not agreed to such contract, and (2) questioned theIronWorkers' majority status in the associationwide unit-implied that the Asso-ciation was still functioning, that the associationwide unit was still in existence, andthat, if Iron Workers could prove is majority status or present an acceptable contract,an obstacle to an associationwide agreement would be removed.While Chandlerintimated that there were other reasons for the rejection of the contract, he refused toelucidate those reasons, although pressed by Iron Workers to do so.The foregoing cloak of secrecy surrounding the Association's dissolution, theabsence of any explanation for such secrecy,11 Chandler's deliberate refusal to liftthat cloak, and his implying instead that the Association was still in existence wouldseem to be inconsistent with the Board's requirement that, to be effective, an employ-er'swithdrawal from multiemployer bargaining must be unequivocal. Such conductismore consistent with an intention to straddle the issue of joint bargainingversusindividual bargaining, in the hope of deriving the maximum tactical advantage fromsuch ambiguous position.Thus, while Chandler, by questioning Iron Workers'majority status in the associationwide unit, interposed an obstacle to any immediateresumption of joint bargaining, he at the same time avoided any statement that wouldhave committed Respondent (and the other Association members) to individual bar-gaining.Thereby, he not only frustrated any further joint bargaining, but alsodeterred Iron Workers from seeking separate bargaining.The foregoing circumstances also lend force to the General Counsel's contentionthat Respondent should, in any case, be held to be estopped to assert as a defense thata unit limited to Respondent's employees is alone appropriate, and that Iron Workers'claim in the larger unit was therefore for an inappropriate unit. In that respect, thesituation here is strikingly like that in theDaelyte Servicecase.12There Daelytehad been a member of an employer-association, which in 1955 executed a collective-bargaining contract to expire on April 15, 1957. In November 1956, during the termof this contract, Daelyte resigned from the association but no notice of such resigna-tion was given to the union until June 15, 1957, and then only after it had negotiateda new contract with the association, which was presented to Daelyte for its signature.The Board held that under these circumstances Daelyte was estopped from assertingthat only a separate unit of its employees was appropriate.It follows from this that Respondent's defense that no timely claim was made byIronWorkers in a unit limited to Respondent's employees must fail, either becausethe multiemployer unit was still the appropriate unit at all times here material, absentany timely or unequivocal withdrawal therefrom by Respondent, or because Respond-ent was, in any event, estopped from relying on such defense in view of the conceal-ment of such withdrawal.13e See, e g.,Des Homes Packing Company,106 NLRB 206.iuBlueRibbonProducts Co., Inc., et at.,106 NLRB 562 ;Carnation Company,90 NLRB1808.u At the hearing Respondent offered no explanation therefor ; and Respondent's briefcontains on this point merely an attempt to supply legal justification for such secrecy,asserting that Iron Workers was no longer the statutory representative of the joint unit,and therefore, no duty of disclosure was owed to it (see footnote 13, below, as to thevalidity of this contention).However, the brief does not assert that this was in factthe reason for the nondisclosure.19 See footnote6, supra.Is In its brief, Respondent contends that it should not be held to be estopped from rely-ing on the undisclosed dissolution of the Association, as no duty of disclosure was owed TOWER IRON WORKS, INC.303I find, therefore, that Iron Workers' demand, as late as February 17, for recogni-tion and bargaining with respect to the associationwide unit raised a valid questionconcerning representation in such unit, and that Respondent's conduct in recognizing,and contracting with, the Independent in the face of such demand violated Section8(a)(2) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYIt having been found that Respondent has engaged in unfair labor practices, it willbe recommended that it be required to cease and desist therefrom and take certainaffirmative action.Itwill be recommended that Respondent be ordered to withdraw all recognitionfrom the Independent as the representative of any of its employees, and unless anduntil the Independent shall have demonstrated its majority status pursuant to aBoard-conducted election among Respondent's employees. It will also be recom-mended that Respondent be ordered to cease giving force and effect to the collective-bargaining agreement of March 2.However, nothing contained herein shall beconstrued as requiring Respondent to vary wage, hour, seniority, or other substantiveterms of employment, which Respondent has established in the performance of itscontract, or to prejudice the assertion by its employees of any right that they mayhave thereunder.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Iron Workers and the Independent are labor organizations within the meaningof Section 2(5) of the Act.3.By recognizing, and contracting with, the Independent during the pendency ofa question concerning representation, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a) (2) and (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in this case, and the foregoing findings of fact and conclu-sions of law, it is recommended that Respondent, Tower Iron Works, Inc., Seekonk,Massachusetts, its officers, agents, successors, and assigns, shall be ordered to:1.Cease and desist from:(a)Assisting, or contributing support to, Independent Metal Fabricators Unionor any other labor organization of its employees.(b)Recognizing Independent Metal Fabricators Union as the representative ofany of its employees for the purpose of dealing with it concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other conditions of employ-ment, unless and until the said labor organization shall have demonstrated its exclu-sivemajority status pursuant to a Board-conducted election among Respondent'semployees.to Iron Workers, in view of Its assertedloss of majority status.Respondent cites nolegal authority for this contention.Undercommon lawrules of agency,it is clear that,as the Respondent and the other Associationmembershad dealtwith IronWorkersthrough their joint agent (the Association), it was incumbent upon them to notify IronWorkers of any termination of the Association's authority.See 2 C.J.S.Agency§ 77, at1166-1167It follows that, absentsuchnotice, Iron Workers was entitledto assume thatthe Association was still empowered to bargain jointly foritsmembers,that the assocla-tionwide unit was therefore still appropriate, and that any claimin a lesserunit wouldbe Invalid.Moreover, there is involvedhere more than a mere act of omission. TheAssociation's assignment of itsreasons for rejecting Iron Workers contract,which im-plied that the associationwide unit was still in existence,were tantamount to affirmativerepresentationsto that effect.775-692-65-vol.150-21 304DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Giving effect to the collective-bargaining agreement of March 2, 1964, betweenRespondent and Independent Metal Fabricators Union, or to any extension, renewal,or modification thereof; provided, however, that nothing in this Order shall requireRespondent to vary, any wage, hour, seniority, or other substantive feature of itsrelationswith its employees which Respondent has established in the performanceof this agreement, or to prejudice the assertion by employees of any rights they mayhave thereunder.(d) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, except tothe extent that such rights may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorized in Section 8(a) (3)of the Act:2.Take the following affirmative action, which is deemed to effectuate the policiesof the Act.(a)Withdraw and withhold all recognition from Independent Metal FabricatorsUnion as the exclusive bargaining representative of its employees for the purpose ofdealing with Respondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, unless and until the saidlabor organization shall have demonstrated its exclusive majority representativestatus pursuant to a Board-conducted election among Respondent's employees.(b) Post at its plant at Seekonk, Massachusetts, copies of the attached noticemarked "Appendix." 14Copies of such notice, to be furnished by the RegionalDirector for Region 1, shall, after being duly signed by its authorized representative,be posted by Respondent immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to its employees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that such notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 1, in writing, within 20 days from thedate of receipt of this Order, what steps Respondent has taken to comply therewith.15v In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" In the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order.""In the event that thisRecommendedOrder be adopted by the Board, this provisionshallbe modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify our employees that:WE WILL NOT assist, or contribute support to,, Independent Metal FabricatorsUnion, or any other labor organization of our employees.WE WILL withdraw and withhold all recognition from the Independent MetalFabricators Union as the representative of our employees for the purpose ofdealing with us concerning grievances, wages, hours, or other conditions of work,unless and until said Union is duly certified by the Board as such representative.WE WILL NOT give any effect to the contract negotiated by us on March 2,1964, with said Union, or any renewal, extension, modification, or supplement,thereof.We are not, however, required to vary any wage, hour, seniority, orother term of employment established under said contract, and our employeesare free to assert any rights they may have thereunder.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form, join, orassistShopmen's Local Union No. 523 of the International Association ofBridge, Structural & Ornamental Iron Workers, AFL-CIO, or any other labororganization, to bargain collectively, ithrough representatives of their own choos-ing, and to engage in other concerted activities for the purpose of collective- SOUTHERN TRANSPORT, INC.305bargaining or other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected by the provisos inSection 8(a) (3) of the Act.TOWER IRON WORKS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 24 SchoolStreet, Boston,Massachusetts, Telephone No. 523-8100, if they have any questionconcerning this notice or compliance with its provisions.Southern Transport,Inc.andTruck Drivers & Helpers LocalUnion#568, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case No. 26-CA-1781.December 16, 1964DECISION AND ORDERUpon charges duly filed by Truck Drivers & Helpers Local Union#568, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called the Union, theGeneral Counsel of the National Labor Relations Board, by the Re-gional Director for Region 26, issued a complaint dated June 16, 1964,against Southern Transport, Inc., herein called the Respondent,alleging that the Respondent had engaged in and was engaging inunfair labor practices within the meaning of Section 8 (a) (5) and(1) and Section 2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge, complaint, and notice of hearingbefore a Trial Examiner were duly served upon the Respondent andthe Union.With respect to the unfair labor practices, the complaint allegesin substance that the Union was and is the exclusive representativeof certain employees of the Respondent in the appropriate unitcertified on September 17, 1962, by the Regional Director, and thaton or about March 16, 1964, and thereafter the Respondent unlaw-fully refused to bargain with the Union.The Respondent's answer, filed on June 26, 1964, admits certainjurisdictional and factual allegations of the complaint, but deniesthe commission of unfair labor practices.Thereafter, all parties to this proceeding entered into a stipula-tion of facts, and requested that the proceeding be transferred di-rectly to the Board for findings of fact, conclusions of law, anddecision and order.The request states that the parties have waivedtheir rights to a hearing before a Trial Examiner and to the issuance150 NLRB No. 20.